                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


ADRIELLA RAMIREZ, RAYMOND                         §
REYESII,                                          §
                                                  §                 SA-19-CV-00072-JKP
                   Plaintiffs,                    §
                                                  §
vs.                                               §
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
                   Defendant.                     §

                         THIRD AMENDED SCHEDULING ORDER

       Before the Court in the above-styled cause of action is the parties’ Third Joint Motion to

Extend Scheduling Order Deadlines [#34], by which the parties seek additional extensions of the

Scheduling Order due to the COVID-19 pandemic. The Court will grant the motion.

       IT IS THEREFORE ORDERED that the parties’ Third Joint Motion to Extend

Scheduling Order Deadlines [#34] is GRANTED.

       IT IS FURTHER ORDERED that the following amended scheduling order will control

the remaining course of this case:

1. Parties asserting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before June 19, 2020.

2. Parties resisting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before July 17, 2020.

3. Parties shall file all designations of rebuttal experts and serve on all parties the material
   required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the
   extent not already served, within fourteen days of receipt of the report of the opposing
   expert.

4. The deadline to file supplemental expert reports required under Federal Rule of Civil
   Procedure 26(e)(2) is August 21, 2020. The parties are advised any report filed under this

                                                  1
   deadline may only supplement the initial report and may not introduce new opinion or
   subject matter. This deadline is not intended to provide an extension of the deadline by which
   a party must deliver the substance of its expert information or opinion.

5. The deadline for filing Rule 26(a)(3) disclosures is October 23, 2020. The deadline for
   filing objections under Rule 26(a)(3) is November 6, 2020. Any objections not made will be
   deemed waived.

6. Parties shall initiate all discovery procedures in time to complete discovery on or before
   September 4, 2020. Written discovery requests are not timely if they are filed so close to
   this deadline that under the Federal Rules of Civil Procedure the response would not be due
   until after the expiration of the deadline. See Local Rule CV-16(d). Counsel may by
   agreement continue discovery beyond the deadline. The parties are advised that should they
   agree to extend discovery beyond the deadline, there will be no intervention by the Court
   except in exceptional circumstances. No trial setting or other deadline set forth herein will be
   vacated due to information obtained in post-deadline discovery. See Local Rule CV-7(d).

7. On or before September 25, 2020, the parties shall file any Daubert motions and challenge
   to or motion to exclude expert witnesses. Any such motion must specifically state the basis
   for the objection and identify the objectionable testimony.

8. On or before September 25, 2020, parties shall file any dispositive motions, including
   motions for summary judgment on all or some of the claims. Further, notwithstanding any
   deadline provided herein, no motion (other than a motion in limine) may be filed after this
   date except for good cause.

9. The Court will set dates for trial and the final pretrial conference after ruling on any
   dispositive motions or after the deadline for such motions passes without a pertinent filing.
   At that time, the Court will also set appropriate deadlines for trial and pretrial conference
   matters.

       IT IS SO ORDERED.

       SIGNED this 8th day of April, 2020.




                                             ELIZABETH S. ("BETSY") CHESTNEY
                                             UNITED STATES MAGISTRATE JUDGE



                                                2
